UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1003


PETER PRYCE,

                Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:07-cv-03284-CBD)


Submitted:   February 14, 2011            Decided:   April 11, 2011


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Corbin, THOMAS B. CORBIN, PA, Baltimore, Maryland, for
Appellant. Linda Hitt Thatcher, Robert J. Baror, THATCHER LAW
FIRM, LLC, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Peter   Pryce    appeals       the   magistrate    judge’s    order

entering judgment for the Appellee following the jury’s verdict

in favor of the Appellee on Pryce’s claim of retaliation.                      As

Pryce failed to file a post-verdict motion pursuant to Fed. R.

Civ. P. 50, and failed to move for a new trial pursuant to Fed.

R. Civ. P. 59, however, this court is without power to review

his   claim    regarding      the   sufficiency     of   the    evidence.    See

Unitherm Food Sys., Inc. v. Swift-Erich, Inc., 546 U.S. 394,

400-07 (2006); see also A Helping Hand, LLC v. Baltimore County,

515 F.3d 356, 369-70 (4th Cir. 2008).                 Accordingly, we affirm

the magistrate judge’s order.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.

                                                                       AFFIRMED




                                         2